Citation Nr: 0929206	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Initial evaluation of posttraumatic stress disorder 
(PTSD), currently 30 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD, 
assigning a 30 percent rating, effective May 21, 2007.

The Veteran filed January 2009 notice of disagreement with 
the March 2008 denial of entitlement to service connection 
for hypertension and depression.  A statement of the case 
addressing these matters was not provided, however.  The 
issue of entitlement to service connection for hypertension 
and depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by employment and social impairment due to anger, 
disturbances in mood, some passive suicidal ideation and 
homicidal ideation, and Global Assessment Functioning (GAF) 
scores of 55 and 60.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in May 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran contends that the RO did not adequately exercise 
its duty to assist because the RO failed to provide a 
sufficient medical examination and did not collect all 
relevant records.  The Board notes that the March 2008 VA 
examination was adequate for the purpose of rating the PTSD 
claim, and that the RO obtained the Veteran's service 
treatment and private treatment records.  In light of that, 
the Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluation assigned 
for his PTSD does not accurately reflect the severity of that 
disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran. 38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In May 2007, the Veteran filed his initial claim of service 
connection for PTSD.

Upon VA examination in August 2006, the Veteran reported for 
the exam casually dressed, was cooperative, calm, depressed, 
and alert and oriented.  He reported being angry for several 
years and that he had lost 3 marriages due to anger.  He 
reported avoiding large crowds because he felt anxious in 
them.  He followed the conversation and was not distracted.  
He had good judgment, insight, and reliability.  His affect 
was appropriate and his speech had a normal rate, rhythm and 
was spontaneous.  His thought processes were intact and his 
thought content was unremarkable.  His memory was intact and 
he was alert and oriented times 4.  He was sleeping okay.  He 
had recent passive thoughts about suicide and homicide.  He 
was assessed with a Global Assessment Functioning (GAF) score 
of 55, which is within the range of 51 to 60 which indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth edition, 
American Psychiatric Association (1994) (DSM IV), 46-47.  

A May 2007 VA treatment record shows that the Veteran 
complained of no energy, decreased motivation, and a 
decreased interest in enjoyable activities.  The Veteran was 
alert and oriented times 3, had good hygiene, normal motor 
and speech, depressed mood with constricted affect, and 
denied suicidal/homicidal ideation.  He also had good 
insight, and judgment, with a GAF score of 55.  

In a July 2007 VA treatment record, the Veteran was alert and 
oriented times 3, had good hygiene, normal motor and speech, 
euthymic mood with full affect, and denied suicidal/homicidal 
ideation.  He had good insight, and judgment, with a GAF 
score of 60.

In a September 2007 PTSD screening, the Veteran had a good 
level of understanding.  The Veteran was not constantly on 
guard, watchful, or easily startled.  He also did not feel 
numb or detached from others, activities, or his 
surroundings.  

The Veteran had a VA initial evaluation for PTSD exam in 
March 2008.  At the exam, the Veteran reported that he had 
experienced problems with anger ever since returning from 
Vietnam, had a lack of patience, and indicated that his 
problems were moderate to severe.  He stated that his temper 
had cost him several jobs and marriages.  The Veteran stated 
that he had worked as a vending machine mechanic for the past 
8 years and that he had not lost any time from his job due to 
psychiatric symptoms.  The Veteran described a mild to 
moderate level of occupational impairment secondary to 
symptoms of PTSD.  He also stated that in his close 
relationships, he had a tendency to lose his temper easily, 
and that he would yell, raise his voice, or ignore his wives.  
The examiner summarized that the Veteran exhibited moderate 
social impairment secondary to psychiatric symptoms.  The 
Veteran contended that the psychiatric symptoms had not 
impaired his activities of daily living.  

When the Veteran showed up for the March 2008 exam he was on 
time, dressed casually yet appropriately and had excellent 
grooming and hygiene.  His posture, gait, and psychomotor 
activity were within normal limits.  His manner was 
cooperative, attentive, and amiable.  His speech and 
communication were normal in rate, rhythm, tone, and volume.  
The Veteran's thought processes were clear, logical, goal 
directed, and coherent.  His thought content was relevant and 
appropriate.  He had no history of delusions or 
hallucinations.  He had passive suicidal ideation.  He 
reported that he was depressed and his affect was mildly 
constricted.  The Veteran was oriented times 3.  He showed a 
good general fund of information and intact remote and short 
term memory.  His attention and concentration skills were 
strong and his abstract reasoning skills were intact.  His 
social judgment was good and he showed a moderate to good 
level of psychological insight.  The examiner summarized that 
the Veteran met criteria for PTSD at a moderate level as 
defined by the DSM-IV.  The GAF score was 55.

A later VA mental health outpatient treatment record dated in 
August 2008 shows that the Veteran continued to complain of 
being easily irritated especially when driving, which was 
what he did for a living.  He had been working hard to 
control negative responses to irritation.  His appetite was 
good and his concentration and energy level were fair.  He 
reported feeling mild depressed but denied suicidal and 
homicidal ideations or delusions or hallucinations.  He 
reported not being sociable with others except his close 
family members.  He was oriented to time, place, and person, 
and was appropriately dressed and groomed, and had good eye 
contact, and interacted spontaneously, comfortably, and 
appropriately.  The impression was that the Veteran had PTSD 
and appeared to have been moderately depressed for many 
years.  He continued to maintain gainful employment and was 
motivate to participate in treatment.

The Veteran's PTSD is currently rated 30 percent under the 
General Rating Formula for Mental Disorders. 3 8 C.F.R. § 
4.130, Diagnostic Code 9411.

The criteria for the next higher rating of 50 percent are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The medical evidence shows that the Veteran has had 7 jobs 
since he returned from Vietnam.  He has had his current job 
for 8 years now.  The Veteran has also had 4 divorces and has 
three children from the result of those marriages.  He is not 
in contact with his two oldest children, but is very close 
with his youngest daughter and her child.  He also has a 
social relationship with his older brother.  His speech and 
communication were normal in rate, rhythm, tone, and volume.  
The Veteran's thought processes were clear, logical, goal 
directed, and coherent.  His thought content was relevant and 
appropriate.  He showed a good general fund of information 
and intact remote and short term memory.  His abstract 
reasoning skills were intact.  His social judgment was good 
and he showed a moderate to good level of psychological 
insight.  He also had mild depression.

Based on these findings, while the Veteran has disturbances 
in mood and some difficulty in establishing social 
relationships, the symptoms have not resulted in occupational 
and social impairment with reduced reliability and 
productivity that are equivalent to the symptoms listed in 
the criteria for a 50 percent rating.  The GAF scores of 55 
and 60 also support more moderate symptoms that are 
consistent with a 30 percent rating for PTSD.  A GAF score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, at 46- 47.  A GAF score range of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id. 

As the 30 percent rating represents the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Taking into account all 
the evidence and for the above reasons, the preponderance of 
the evidence is against a rating higher than 30 percent for 
post-traumatic stress disorder, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected PTSD has been 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In the March 2008 VA examination, the Veteran 
stated that he had not lost any time from work due to 
psychological symptoms.  The September 2008 VA examiner also 
noted that the Veteran continued to maintain gainful 
employment.


ORDER

An initial rating higher than 30 percent for PTSD is denied.


REMAND

The RO denied entitlement to service connection for 
hypertension and depression in March 2008.  The Veteran filed 
a notice of disagreement with these issues in January 2009.  
Since a notice of disagreement has been submitted with 
respect to the service connection claims for hypertension and 
depression, a statement of the case should be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the appellant a statement of the 
case (SOC) on the issues of entitlement to 
service connection for hypertension and 
depression.  The appellant must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b).

2. Should the appellant file a timely 
substantive appeal, readjudicate the claims 
based on the evidence already of record and 
any other development that is deemed 
appropriate.  If the claimed benefit is 
denied, issue a supplemental statement of 
the case (SSOC) and provide the appellant a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


